UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) ýQuarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended May 31, 2012 oTransition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-32526 BSD Medical Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 75-1590407 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2188 West 2200 South Salt Lake City, Utah 84119 (Address of principal executive offices, including zip code) (801) 972-5555 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer ý Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoý As of July 9, 2012, there were 29,753,191 shares of the Registrant’s common stock, $0.001 par value per share, outstanding. BSD MEDICAL CORPORATION FORM 10-Q FOR THE QUARTER ENDED MAY 31, 2012 PART I - Financial Information Item 1.Financial Statements (Unaudited) Condensed Balance Sheets 3 Condensed Statements of Operations and Comprehensive Loss 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk 24 Item 4.Controls and Procedures 24 PART II - Other Information Item 1A.Risk Factors 25 Item 6.Exhibits 25 Signatures 26 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements BSD MEDICAL CORPORATION Condensed Balance Sheets (Unaudited) ASSETS May 31, August 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $20,000 Related party trade accounts receivable Inventories, net Other current assets Total current assets Property and equipment, net Patents, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue – current portion Total current liabilities Deferred revenue – net of current portion Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value; 10,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.001 par value; 80,000,000 shares authorized; 29,753,191 and 29,686,154 shares issued, respectively 29,778 29,686 Additional paid-in capital Treasury stock, 24,331 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ See accompanying notes to condensed financial statements 3 BSD MEDICAL CORPORATION Condensed Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended May 31, Nine Months Ended May 31, Revenues: Sales $ Sales to related parties Equipment rental Total revenues Cost of Revenues: Cost of sales Cost of related party sales Cost of equipment rental Total cost of revenues Gross margin Operating costs and expenses: Research and development Selling, general and administrative Total operating costs and expenses Loss from operations ) Other income (expense): Interest income Other expense ) Total other income Loss before income taxes ) Provision for income taxes ) Net loss and comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of sharesoutstanding: Basic Diluted See accompanying notes to condensed financial statements 4 BSD MEDICAL CORPORATION Condensed Statements of Cash Flows (Unaudited) Nine Months Ended May 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Stock issued for services Loss on disposition of property and equipment - Decrease (increase) in: Receivables ) Income tax receivable - Inventories Other current assets ) ) Increase (decrease) in: Accounts payable ) Accrued liabilities ) Customer deposits - Deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Cash flows from financing activities: Net proceeds from the sale of common stock - Proceeds from the exercise of warrants - Proceeds from the exercise of stock options - Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ See accompanying notes to condensed financial statements 5 BSD MEDICAL CORPORATION Notes to Condensed Financial Statements (Unaudited) Note 1.Basis of Presentation The interim financial information of BSD Medical Corporation (the “Company”) as of May 31, 2012 and for the three months and nine months ended May 31, 2012 and 2011 is unaudited, and the condensed balance sheet as of August 31, 2011 is derived from our audited financial statements.The accompanying unaudited condensed balance sheets as of May 31, 2012 and August 31, 2011, the related unaudited condensed statements of operations and comprehensive loss for the three months and nine months ended May 31, 2012 and 2011, and the related unaudited condensed statements of cash flows for the nine months ended May 31, 2012 and 2011 have been prepared in accordance with U.S. generally accepted accounting principles for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).The condensed financial statements do not include all of the information and notes required by U.S. generally accepted accounting principles for complete financial statements.These condensed financial statements should be read in conjunction with the notes thereto, and the financial statements and notes thereto included in our annual report on Form 10-K for the year ended August 31, 2011. All adjustments (consisting only of normal recurring adjustments) necessary for the fair presentation of our financial position as of May 31, 2012 and August 31, 2011 and our results of operations for the three months and nine months ended May 31, 2012 and 2011, and our cash flows for the nine months ended May 31, 2012 and 2011 have been included.The results of operations for the three months and nine months ended May 31, 2012 may not be indicative of the results for our fiscal year ending August 31, 2012. Certain amounts in the prior periods have been reclassified to conform to the current period presentation. Note 2.Inventories Inventories consisted of the following: May 31, August 31, Parts and supplies $ $ Work-in-process Finished goods Reserve for obsolete inventory ) ) Inventories, net $ $ 6 Note 3.Property and Equipment Property and equipment consisted of the following: May 31, August 31, Equipment $ $ Rental equipment Furniture and fixtures Leasehold improvements Building Land Less accumulated depreciation ) ) Property and equipment, net $ $ Note 4.Stockholders’ Equity The Company has 10,000,000 authorized shares of $.001 par value preferred stock.As of May 31, 2012 and August 31, 2011, there were no shares of preferred stock outstanding.The Company also has 80,000,000 authorized shares of $.001 par value common stock. Stock Offerings On October 1, 2009, our universal shelf registration statement was declared effective by the SEC for the issuance of common stock, preferred stock, warrants, senior debt, subordinated debt and units up to an aggregate amount of $50.0 million.We may periodically offer one or more of these securities in amounts, prices and on terms to be announced when and if the securities are offered.At the time any of the securities covered by the registration statement are offered for sale, a prospectus supplement will be prepared and filed with the SEC containing specific information about the terms of any such offering. We have previously completed four stock offerings utilizing our universal shelf registration statement.Each of these offerings was completed during calendar year 2010, and we received total net proceeds of approximately $16.2 million. Warrants During the nine months ended May 31, 2011, investors exercised warrants issued in the stock offerings to purchase a total of 1,501,134 common shares, with net proceeds to the Company of approximately $3.0 million. 7 A summary of the outstanding warrants issued in the stock offerings as of May 31, 2012, and changes during the nine months then ended, is as follows: Shares Weighted- Average Exercise Price Weighted- Average Remaining Contract Term (Years) Outstanding at August 31, 2011 $ Issued - - Exercised - - Forfeited or expired - - Outstanding and exercisable at May 31, 2012 $ Note 5.Net Loss Per Common Share The computation of basic earnings per common share is based on the weighted average number of shares outstanding during the period.The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the period plus the weighted average common stock equivalents which would arise from the exercise of stock options and warrants outstanding using the treasury stock method and the average market price per share during the period. The shares used in the computation of our basic and diluted earnings per share are reconciled as follows (rounded to thousands): Three Months Ended May 31, Nine Months Ended May 31, Weighted average number of shares outstanding – basic Dilutive effect of stock options and warrants - Weighted average number of shares outstanding – diluted No common shares issuable upon exercise of stock options or warrants are included in the computation of diluted weighted average number of shares for the three months and nine months ended May 31, 2012 and 2011 because the effect would be anti-dilutive.As of May 31, 2012, we had outstanding options and warrants to purchase a total of 5,581,762 shares of our common stock that could have a future dilutive effect on the calculation of earnings per share. 8 Note 6.Related Party Transactions During the three months ended May 31, 2012 and 2011, we had sales of $13,757 and $1,017,845, respectively, to entities controlled by a significant stockholder and member of the Board of Directors.These related party transactions represent approximately 2% and 61% of total sales for each respective three-month period. During the nine months ended May 31, 2012 and 2011, we had sales of $315,163 and $1,058,597, respectively, to these related parties, representing approximately 20% and 40% of total sales for each respective nine-month period. As of May 31, 2012 and August 31, 2011, receivables included $14,757 and $408,323, respectively, from these related parties. Note 7.Stock-Based Compensation We have both an employee and director stock incentive plan, which are described more fully in Note 10 in our 2011 Annual Report on Form 10-K.As of May 31, 2012, we had approximately 2,689,000 shares of common stock reserved for future issuance under the stock incentive plans. Stock-based compensation cost is measured at the grant date based on the value of the award granted using the Black-Scholes option pricing model, and recognized over the period in which the award vests.For stock awards no longer expected to vest, any previously recognized stock compensation expense is reversed in the period of termination.The stock-based compensation expense has been allocated to the various categories of operating costs and expenses in a manner similar to the allocation of payroll expense as follows: Three Months Ended May 31, Nine Months Ended May 31, Cost of sales $ Research and development Selling, general and administrative Total $ During the nine months ended May 31, 2012, we granted employees 373,000 stock options at exercise prices ranging from $2.04 to $2.58 per share and with one third vesting each year for the next three years.The estimated weighted average grant date fair value per share of these stock options was $1.31, and our weighted average assumptions used in the Black-Scholes valuation model to determine this estimated fair value are as follows: Expected volatility 69.93% Expected dividends 0% Expected term 7.30 years Risk-free interest rate
